Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2000

Society Hill Towers Owners' Assn. v. Rendell
Precedential or Non-Precedential:

Docket 98-1937




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Society Hill Towers Owners' Assn. v. Rendell" (2000). 2000 Decisions. Paper 82.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/82


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 18, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1937

SOCIETY HILL TOWERS OWNERS' ASSOCIATION,
ROBERT D. GREENBAUM; ZOE COULSON;
JOHN Q. LAWSON; JEREMY SIEGEL;
PENELOPE H. BATCHELER; GRAY SMITH;
ROXANNE GALEOTA,

       Appellants

v.

EDWARD G. RENDELL, Mayor of the City of Philadelphia;
CITY OF PHILADELPHIA; ANDREW M. CUOMO,
Secretary of Housing and Urban Development;
UNITED STATES DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
(D.C. Civil No. 96-cv-04778)
District Judge: Honorable Eduardo C. Robreno

Before: ALITO, McKEE, Circuit Judges, and
SCHWARTZ, Senior District Judge*

ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinionfiled in
this case on April 17, 2000, be amended as follows:
_________________________________________________________________

* The Honorable Murray M. Schwartz, Senior District Judge of the United
States District Court for the District of Delaware, sitting by
designation.
       At line 4 on page 9 of the opinion delete the apostrophe
       on "Residents' " appearing between "the" and "had.";

       At line 12 on page 12 of the opinion change lower case
       "landing" to uppercase "Landing" after"Penn's."

IT IS SO ORDERED.

       BY THE COURT,

       /s/ Theodore A. McKee
       Circuit Judge

DATED: April 18, 2000

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2